Citation Nr: 0403054	
Decision Date: 02/03/04    Archive Date: 02/11/04

DOCKET NO.  02-20 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for coronary artery disease 
with myocardial infarction as secondary to service-connected 
post traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel



INTRODUCTION

The veteran had active military service from January 1966 to 
January 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision by the Atlanta 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied the veteran's claim for service connection 
for heart disease secondary to service-connected post-
traumatic stress disorder (PTSD).  

In July 2003, a hearing was held before the undersigned 
Acting Veterans Law judge making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(b) (c) (West 2002).  


FINDINGS OF FACT

1.  The veteran is service connected for post traumatic 
stress disorder at a 100 percent disability rating which has 
been in effect since February 1999.  

2.  The competent medical evidence of record establishes a 
reasonable probability that the veteran's coronary artery 
disease status post myocardial infarction is proximately due 
to and the result of service-connected post traumatic stress 
disorder.  


CONCLUSION OF LAW

Coronary artery disease status post myocardial infarction is 
proximately due to, or the result of, the veteran's service 
connected post traumatic stress disorder.  38 U.S.C.A. §§ 
1110, 5107, 7104 (West 2002); 38 C.F.R. § 3.310(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating the veteran's 
claim for service connection.  This is so because the Board 
is taking action favorable to the veteran by granting service 
connection for coronary artery disease; a decision at this 
point poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).

Service connection may be established for disability that is 
shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (West 2002).  If the 
disability is not shown to have been chronic in service, 
continuity of symptomatology after separation is required to 
support the claim.  38 C.F.R. § 3.303(b) (2003).  A number of 
specific disabilities enumerated in the statute and in VA 
regulations, including arteriosclerosis (which includes 
arteriosclerotic cardiovascular disease), are presumed by law 
to have been incurred in service if shown to have been 
manifest to a degree of 10 percent or more within one year 
following the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).  

Service connection may also be established on a secondary 
basis for disability that is proximately due to or the result 
of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2003); see Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Where proximate causation of the underlying non 
service-connected disability is not shown, secondary service 
connection may still be established where disability due to 
aggravation of a non service-connected disability by a 
service-connected disability or disabilities is shown.  Allen 
v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling 
Leopoldo v. Brown, 4 Vet. App. 216 (1993) and Tobin v. 
Derwinski, 2 Vet. App. 34 (1991).  

It is neither shown nor contended that the veteran's 
postservice cardiovascular disease had its onset during 
service or was manifest to a degree of 10 percent or more 
within one year after separation from service.  The veteran 
contends instead that his heart disease developed as the 
result of his service-connected PTSD and that secondary 
service connection should therefore be granted.  

An award of service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. 
§ 3.310(a) (2003); Allen, Id.  

The veteran filed his claim for service connection for heart 
disease in November 2001.  Postservice medical records 
received following receipt of the claim amply demonstrate 
that the veteran has ischemic heart disease and is reported 
to have had two heart attacks, most recently in March 2000, 
after which a stent was inserted.  The date of the earlier 
heart attack is not shown, nor is the approximate time of 
onset of heart disease reported in the record.  

The question of whether the service-connected PTSD resulted 
in the onset of coronary artery disease is a medical issue 
which can be resolved only through consideration of medical 
evidence.  The record on appeal includes a number of medical 
reports that contain opinions addressing the nexus question.  
In a July 2000 statement, H. K. Lui, M.D., a cardiologist, 
expressed the opinion that the veteran's PTSD "may have 
contributed to his coronary disease."  Substantially similar 
opinions were expressed in an October 2001 statement from B. 
L. Vasko, M.D., and a November 2001 statement from W. M. 
Brown, M.D.  

In March 2002 a VA cardiac evaluation of the veteran was 
conducted.  The examining physician stated that whether 
patients with PTSD experience an increased risk of 
cardiovascular disease is not known but that prospective 
epidemiologic studies indicate an increased relative risk of 
certain cardiovascular events in patients with anxiety 
symptoms and that recent studies have documented increased 
cardiovascular morbidity and mortality in patients with 
depressive symptoms or major depression.  The examiner stated 
that the veteran's hyperlipidemia, smoking, age, and inactive 
lifestyle were risk factors for coronary artery disease and 
that his PTSD and depressive disorder were contributing 
factors.  

Although none of the opinions of record sets forth an 
unequivocal conclusion that PTSD caused the veteran's heart 
disease, based on the facts presented in the present case, 
they can be read in the aggregate as satisfying the 
applicable evidentiary standard that it be at least as likely 
as not that a etiological relationship is present.  The VA 
examiner identified PTSD and depression as contributing 
factors in causing coronary artery disease based on studies 
showing a positive correlation between anxiety and depression 
and the development of heart disease.  Both anxiety and 
depression are prominent features of the veteran's 
psychiatric disability.  There is no medical opinion in the 
record that affirmatively rules out a causative relationship, 
and the Board is precluded by law from exercising its own 
medical judgment on this or any other medical matter.  

Accordingly, the Board finds that the positive and negative 
evidence of record is at least in relative equipoise and that 
the benefit of the doubt rule applies.  Where the benefit of 
the doubt doctrine applies, the claim must be allowed.  
38 U.S.C.A. § 5107 (West 2002); see also 38 C.F.R. § 3.102 
(2003); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


ORDER

Service connection for coronary artery disease with 
myocardial infarction secondary service-connected post 
traumatic stress disorder is granted.  


	                        
____________________________________________
	D.  HAVELKA
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



